LEASE CROSS-GUARANTY
(Subtenants)

THIS LEASE CROSS-GUARANTY (“Guaranty”) is made effective as of January 10, 2012,
(the “Effective Date”) by and among the following parties (individually and
collectively, “Guarantor”): (i) LTC Consulting, L.P. (“Rockdale Subtenant”),
(ii) Congress Street Partners, L.P. (“Sea Breeze Subtenant”), (iii) Pharr Court
Associates, L.P. (“Buckhead Subtenant”), (iv) Irving Place Associates, L.P.
(“Shreveport Subtenant”), (v) Hamilton Mill Associates, L.P. (“Bell Minor
Subtenant”), (vi) Facility Investments, L.P. (“Westminster Subtenant”),
(vii) South Parkway Associates, L.P. (“Parkway Subtenant”), (viii) Wellington
Healthcare Properties, L.P. (“Millington Subtenant”), (ix) Riverside Healthcare,
L.P. (“Riverside Subtenant”), and (x) England Associates, L.P. (“New London
Tenant”), each a Georgia limited partnership, in favor of the following parties
(individually and collectively, “Landlord”): (i) G&E HC REIT II Rockdale SNF,
LLC (“Rockdale Landlord”), (ii) G&E HC REIT II Mobile SNF, LLC (“Sea Breeze
Landlord”), (iii) G&E HC REIT II Buckhead SNF, LLC (“Buckhead Landlord”),
(iv) G&E HC REIT II Shreveport SNF, LLC (“Shreveport Landlord”), (v) G&E HC REIT
II Gainesville SNF, LLC (“Bell Minor Landlord”), (vi) G&E HC REIT II
 Westminster SNF, LLC (“Westminster Landlord”), (vii) G&E HC REIT II Memphis
SNF, LLC (“Parkway Landlord”), (viii) G&E HC REIT II Millington SNF, LLC
(“Millington Landlord”), (ix) G&E HC REIT II Covington SNF, LLC (“Riverside
Landlord”), and (x) G&E HC REIT II Snellville SNF, LLC (“New London Landlord”),
each a Delaware limited liability company. Guarantor’s office address is 20
Mansell Court East, Suite 200, Roswell, Georgia 30076. Landlord’s office address
is c/o Grubb & Ellis Healthcare REIT II, Inc., 1551 N. Tustin Avenue, Suite 300,
Santa Ana, California 97205.

RECITALS

WHEREAS, (a) Rockdale Landlord is the owner of the land described on
Schedule A-1 and the improvements located thereon (the “Rockdale Premises”) and
certain personal property located thereon and used in connection with the
ownership and operation thereof and operation of the business conducted thereon
(the “Rockdale Personal Property”) (b) Sea Breeze Landlord is the owner of the
land described on Schedule A-2 and the improvements located thereon (the “Sea
Breeze Premises”) and certain personal property located thereon and used in
connection with the ownership and operation thereof and operation of the
business conducted thereon (the “Sea Breeze Personal Property”), (c) Buckhead
Landlord is the owner of the land described on Schedule A-3 and the improvements
located thereon (the “Buckhead Premises”) and certain personal property located
thereon and used in connection with the ownership and operation thereof and
operation of the business conducted thereon (the “Buckhead Personal Property”),
(d) Shreveport Landlord is the owner of the land described on Schedule A-4 and
the improvements located thereon (the “Shreveport Premises”) and certain
personal property located thereon and used in connection with the ownership and
operation thereof and operation of the business conducted thereon (the
“Shreveport Personal Property”), (e) Bell Minor Landlord is the owner of the
land described on Schedule A-5 and the improvements located thereon (the “Bell
Minor Premises”) and certain personal property located thereon and used in
connection with the ownership and operation thereof and operation of the
business conducted thereon (the “Bell Minor Personal Property”), (f) Westminster
Landlord is the owner of the land described on Schedule A-6 and the improvements
located thereon (the “Westminster Premises”) and certain personal property
located thereon and used in connection with the ownership and operation thereof
and operation of the business conducted thereon (the “Westminster Personal
Property”), (g) Parkway Landlord is the owner of the land described on
Schedule A-7 and the improvements located thereon (the “Parkway Premises”) and
certain personal property located thereon and used in connection with the
ownership and operation thereof and operation of the business conducted thereon
(the “Parkway Personal Property”), (h) Millington Landlord is the owner of the
land described on Schedule A-8 and the improvements located thereon (the
“Millington Premises”) and certain personal property located thereon and used in
connection with the ownership and operation thereof and operation of the
business conducted thereon (the “Millington Personal Property”), (i) Riverside
Landlord is the owner of the land described on Schedule A-9 and the improvements
located thereon (the “Riverside Premises”) and certain personal property located
thereon and used in connection with the ownership and operation thereof and
operation of the business conducted thereon (the “Riverside Personal Property”),
and (j) New London Landlord is the owner of the land described on Schedule A-10
and the improvements located thereon (the “New London Premises”) and certain
personal property located thereon and used in connection with the ownership and
operation thereof and operation of the business conducted thereon (the “New
London Personal Property”), and;

WHEREAS, Landlord and Warsaw Road, L.P., a Georgia limited partnership (“Master
Tenant”), have executed that certain master lease dated of even date herewith
(as the same may be amended from time to time, the “Master Lease”) pursuant to
which Master Tenant leases (i) the Rockdale Premises and the Rockdale Personal
Property (collectively, the “Rockdale Property”) from Rockdale Landlord,
(ii) the Sea Breeze Premises and the Sea Breeze Personal Property (collectively,
the “Sea Breeze Property”) from Sea Breeze Landlord, (iii) the Buckhead Premises
and the Buckhead Personal Property (collectively, the “Buckhead Property”) from
Buckhead Landlord, (iv) the Shreveport Premises and the Shreveport Personal
Property (collectively, the “Shreveport Property”) from Shreveport Landlord,
(v) the Bell Minor Premises and the Bell Minor Personal Property (collectively,
the “Bell Minor Property”) from Bell Minor Landlord, (vi) the Westminster
Premises and the Westminster Personal Property (collectively, the “Westminster
Property”) from Westminster Landlord, (vii) the Parkway Premises and the Parkway
Personal Property (collectively, the “Parkway Property”) from Parkway Landlord,
(viii) the Millington Premises and the Millington Personal Property
(collectively, the “Millington Property”) from Millington Landlord, and (ix) the
Riverside Premises and the Riverside Personal Property (collectively, the
“Riverside Property”) from Riverside Landlord; and

WHEREAS, New London Landlord and New London Tenant have also executed that
certain operating lease dated of even date herewith (as the same may be amended
from time to time, the “New London Lease”) pursuant to which New London Tenant
leases the New London Premises and the New London Personal Property
(collectively, the “New London Property”) from New London Landlord. Upon the
consummation of HUD Financing by Capital Funding, LLC for the New London
Property, as contemplated in and pursuant to the terms of the Master Lease, the
New London Lease shall be terminated and (i) the New London Property shall be
added to the Master Lease, and (ii) Master Tenant shall enter into a sublease
with New London Tenant for the New London Property (the “New London Sublease”);
and

WHEREAS, simultaneously with the execution of the Master Lease and the New
London Lease, Master Tenant desires to enter into (i) a sublease agreement (the
“Rockdale Sublease”) with Rockdale Subtenant pursuant to which Master Tenant
will sublease all of the Rockdale Property to Rockdale Subtenant, (ii) a
sublease agreement (the “Sea Breeze Sublease”) with Sea Breeze Subtenant
pursuant to which Master Tenant will sublease all of the Sea Breeze Property to
Sea Breeze Subtenant, (iii) a sublease agreement (the “Buckhead Sublease”) with
Buckhead Subtenant pursuant to which Master Tenant will sublease all of the
Buckhead Property to Buckhead Subtenant, (iv) a sublease agreement (the
“Shreveport Sublease”) with Shreveport Subtenant pursuant to which Master Tenant
will sublease all of the Shreveport Property to Shreveport Subtenant, (v) a
sublease agreement (the “Bell Minor Sublease”) with Bell Minor Subtenant
pursuant to which Master Tenant will sublease all of the Bell Minor Property to
Bell Minor Subtenant, (vi) a sublease agreement (the “Westminster Sublease”)
with Westminster Subtenant pursuant to which Master Tenant will sublease all of
the Westminster Property to Westminster Subtenant, (vii) a sublease agreement
(the “Parkway Sublease”) with Parkway Subtenant pursuant to which Master Tenant
will sublease all of the Parkway Property to Parkway Subtenant, (viii) a
sublease agreement (the “Millington Sublease”) with Millington Subtenant
pursuant to which Master Tenant will sublease all of the Millington Property to
Millington Subtenant, and (ix) a sublease agreement (the “Riverside Sublease”)
with Riverside Subtenant pursuant to which Master Tenant will sublease all of
the Riverside Property to Riverside Subtenant; and

WHEREAS, for purposes of this Guaranty, the term “Premises” shall mean and refer
to the Rockdale Premises, the Sea Breeze Premises, the Buckhead Premises, the
Shreveport Premises, the Bell Minor Premises, the Westminster Premises, the
Parkway Premises, the Millington Premises, the Riverside Premises and the New
London Premises, and the term “Operating Subleases” shall mean and refer to the
Rockdale Sublease, the Sea Breeze Sublease, the Buckhead Sublease, the
Shreveport Sublease, the Bell Minor Sublease, the Westminster Sublease, the
Parkway Sublease, the Millington Sublease, the Riverside Sublease and the New
London Sublease (once executed); and

WHEREAS, Landlord has required as a condition of its execution of the Master
Lease and the New London Lease and its approval of the Operating Subleases
pursuant to Section 9.1 of the Master Lease and the New London Lease that each
Guarantor unconditionally become guarantor and surety to Landlord for (i) all of
the obligations of the other Guarantors under the other Operating Subleases
during the original term of each of the other Operating Subleases as well as
during any renewal term or any extension thereof, and assume primary liability
for the performance of the Operating Subleases; and

WHEREAS, each Guarantor is an affiliate of Master Tenant and the other
Guarantors, and each will benefit financially from Landlord entering into the
Master Lease and the New London Lease and Landlord approving the Operating
Subleases pursuant to Section 9.1 of the Master Lease and the New London Lease
and, thus, each Guarantor desires that Landlord enter into the Master Lease and
the New London Lease with Master Tenant and New London Tenant (respectively) and
approve the Operating Subleases pursuant to Section 9.1 of the Master Lease and
the New London Lease.

NOW, THEREFORE, incorporating the foregoing recitals herein by reference, in
consideration of the Master Lease and the New London Lease of the Premises,
Landlord’s approval of the Operating Subleases, and of other good and valuable
consideration, the receipt of which is hereby acknowledged and to induce
Landlord to execute the Master Lease and the New London Lease and to approve the
Operating Subleases, Guarantor, intending to be legally bound hereby, agrees as
follows:

1. Guaranty and Suretyship. Guarantor hereby unconditionally and irrevocably
becomes guarantor and surety to Landlord, its successors and assigns for the
full, faithful and punctual performance of each and all of the covenants,
agreements and conditions of the Operating Subleases to be kept and performed by
the other subtenants, including the punctual payment of all rent and any other
monetary obligations due and owing by the other subtenants under the Operating
Subleases (including monetary obligations owing by reason of a non-monetary
default by Tenant), whether by acceleration or otherwise, in accordance with and
within the time prescribed by the Operating Subleases, as well as all other
liabilities now or hereafter contracted by subtenants with Master Tenant and/or
Landlord, together with all costs and expenses (including reasonable attorneys’
fees and cost of suit) incurred by Landlord in connection with any of the
foregoing (hereinafter collectively referred to as the “Liabilities”).

2. Representations of Guarantor. Guarantor represents and warrants that at the
Effective Date and, except as expressly stated as of a particular time,
throughout the term of this Guaranty:

(a) Each Guarantor is a limited partnership, validly existing under the laws of
the State of Georgia, and has the requisite power and authority to make and
perform this Guaranty.

(b) To Guarantor’s knowledge, nothing exists to impair the effectiveness of the
obligations of Guarantor to Landlord hereunder.

(c) The consolidated financial statements of Guarantor’s parent, Wellington
Healthcare Services, L.P., a Georgia limited partnership (“Parent”), furnished
to Landlord in connection with this Guaranty are: (i) true, correct and complete
in all material respects; (ii) have been prepared in accordance with generally
accepted accounting principles consistently applied; and (iii) present fairly
the financial condition of Parent and its consolidated subsidiaries, including
Guarantor, as of the respective dates thereof, except for the absence of
footnotes and subject to year-end adjustments in the case of interim financial
statements.

(d) Guarantor will furnish Landlord with the annual reports, balance sheets,
financial statements and other information specified in Article 19 of the Master
Lease and the New London Lease in the form and within the time frames required
by said Article. All data, statements and information shall be prepared in
accordance with generally accepted accounting principles consistently applied
and shall fairly set forth the financial condition of Guarantor, and annual
statements shall be audited and certified by certified public accountants.
Landlord shall be permitted to rely upon the accuracy and completeness of the
item furnished pursuant to this paragraph, the Master Lease and the New London
Lease and to disclose and publish the same as required by Applicable Laws.
Without limiting the generality of the foregoing, Guarantor acknowledges that
Landlord is a subsidiary of a Real Estate Investment Trust and that, as such, it
is subject to certain filing and reporting requirements in accordance with
federal laws and regulations, including but not limited to, regulations
promulgated by the Securities and Exchange Commission. Accordingly, and
notwithstanding any provision of this Guaranty, the Master Lease, the New London
Lease, the Operating Subleases or the provisions of any other existing agreement
between the parties hereto to the contrary, Guarantor acknowledges that Landlord
may publicly file, disclose, report or publish any and all information related
to the Master Lease, the New London Lease, the Operator Subleases and this
Guaranty that may be reasonably interpreted as being required by federal law or
regulation after Closing.

(e) Guarantor is not in default under any agreement, the effect of which could
materially and adversely affect performance of its obligations under this
Guaranty. There are no actions, suits or proceedings pending or, to Guarantor’s
knowledge, threatened against Guarantor before any court or any other
governmental authority of any kind which could materially and adversely affect
performance of its obligations under this Guaranty.

(f) Guarantor hereby represents and warrants to Landlord that, as of the
Effective Date, the owners of Parent are WCP GP LLC, RIDC WCP Healthcare LP,
Andwell Investments, LLC and Rewell Investments, LLC, and the owners of
Guarantor are Parent and Elkins Road Associates, LLC. Guarantor hereby covenants
that there shall not be a change of control (as “control” is defined in
Section 9.1 of the Master Lease and the New London Lease) of any Guarantor
without the prior written consent of Landlord, which consent may not be
unreasonably withheld, conditioned or delayed; provided, however, that the prior
consent of Landlord shall not be required with respect to (i) a change in the
ownership of any Guarantor so long as thereafter less than twenty-five percent
(25%) of voting control of such Guarantor is held by any Person that did not
have such ownership prior thereto (the foregoing 25% limitation shall apply to
any subsequent transfer to any such Person pursuant to the following clause
(ii)), or (ii) transfers of ownership interests in any Guarantor amongst the
existing direct or indirect owners of such Guarantor. Notwithstanding the
foregoing or any other language to the contrary in this Agreement, no such
change in ownership or transfer shall be permitted without the prior written
consent of Landlord, which consent may not be unreasonably, withheld,
conditioned or delayed, if such change in ownership or transfer would result in
Master Tenant’s Principals having less of a direct or indirect ownership
interest in any of Master Tenant and/or Guarantor than Master Tenant’s
Principals possess as of the Effective Date (the foregoing restriction not to
apply in the event of the death or legal incapacity of Master Tenant’s
Principals).

3. Landlord’s Rights to Amend Lease, etc. Subject to the provisions of the
Master Lease and the New London Lease, Landlord shall have the right from time
to time, and at any time in its sole discretion, without notice to or consent
from Guarantor, or without affecting, impairing, or discharging in whole or in
part, any of the Liabilities of Guarantor hereunder, to modify, change, extend,
alter, amend, or supplement in any respect whatever, the Master Lease and the
New London Lease, or any agreement or transaction between Landlord and Master
Tenant or New London Tenant, or between Landlord and any other party liable for
the Liabilities, or any portion thereof; to grant extensions of time and other
indulgences of any kind to Master Tenant or New London Tenant (as applicable);
to compromise, release, substitute, exercise, enforce or fail to refuse to
exercise or enforce any claims, rights or remedies of any kind which Landlord
may have at any time against Master Tenant or New London Tenant (as applicable)
or any other party liable for the Liabilities, or any part thereof, or with
respect to any security of any kind held by Landlord at any time under any
agreement or otherwise. Nor shall the obligations of Guarantor hereunder be
affected, impaired or discharged, in whole or in part, by reason of payments by
Master Tenant or New London Tenant (as applicable) of all or any portion of the
Liabilities, which payments shall be turned over as “voidable preferences” or
otherwise disgorged, or by reason of any action whatsoever taken by Landlord,
including any sale, lease, disposition, liquidation or other realization (which
may be negligent, willful or otherwise with respect to any security in which
Landlord may at any time have any interest or against any other party liable for
all or any part of the Liabilities).

4. WAIVERS, ETC. GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES: (A) ANY NOTICES AND DEMANDS, INCLUDING: (I) NOTICE OF ACCEPTANCE OF THIS
GUARANTY; (II) NOTICE OF PRESENTMENT, DEMAND FOR PAYMENT, NOTICE OF DEFAULT, OR
PROTEST OF ANY LIABILITIES, OR THE OBLIGATION OF ANY PERSON, FIRM, OR
CORPORATION HELD BY LANDLORD AS COLLATERAL SECURITY; (III) ANY NOTICES OF THE
FINANCIAL CONDITION OF MASTER TENANT OR NEW LONDON TENANT OR OF ANY ADVERSE OR
OTHER CHANGE IN THE FINANCIAL CONDITION OF MASTER TENANT OR NEW LONDON TENANT;
AND (IV) ANY NOTICES OF THE EXISTENCE, CREATION, OR INCURRING OF NEW OR
ADDITIONAL OBLIGATIONS; (B) OFFSETS AND COUNTERCLAIMS WHICH GUARANTOR MAY AT ANY
TIME HAVE TO ANY OF THE LIABILITIES, INCLUDING: (I) ANY DEFENSES BASED ON THE
TERMINATION OF MASTER TENANT’S OR NEW LONDON TENANT’S LIABILITY FROM ANY CAUSE;
AND (II) ANY DEFENSES BASED UPON THE NEGLIGENCE OF THE LANDLORD IN ADMINISTERING
THE MASTER LEASE AND/OR THE NEW LONDON LEASE, OR TAKING OR FAILING TO TAKE ANY
ACTION IN CONNECTION THEREWITH; (C) TRIAL BY JURY AND THE RIGHT THERETO IN ANY
PROCEEDING OF ANY KIND, WHETHER ARISING ON OR OUT OF, UNDER, OR BY REASON OF,
THIS GUARANTY, OR ANY OTHER AGREEMENT OR TRANSACTION BETWEEN GUARANTOR,
LANDLORD, MASTER TENANT AND/OR NEW LONDON TENANT; (D) THE BENEFIT OF ALL
APPRAISEMENT, VALUATION, MARSHALLING, FORBEARANCE, STAY, EXTENSION, REDEMPTION,
HOMESTEAD, EXEMPTION OR MORATORIUM LAWS NOW OR HEREAFTER IN EFFECT AND ANY
STATUTE OF LIMITATIONS AFFECTING GUARANTOR’S LIABILITY UNDER THIS GUARANTY;
(E) ALL DILIGENCE IN THE COLLECTION OF ANY OF THE LIABILITIES; (F) ANY RIGHT TO
REQUIRE LANDLORD TO (I) PROCEED AGAINST MASTER TENANT OR NEW LONDON TENANT;
(II) PROCEED AGAINST OR EXHAUST ANY SECURITY THAT LANDLORD HOLDS FROM MASTER
TENANT OR NEW LONDON TENANT; OR (III) PURSUE ANY OTHER REMEDY IN LANDLORD’S
POWER; (G) ANY RIGHT, CLAIM OR ACTION THAT IT MAY NOW OR HEREAFTER HAVE AGAINST
MASTER TENANT OR NEW LONDON TENANT ARISING OUT OF, OR IN CONNECTION WITH,
GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY OR THE PAYMENT OR PERFORMANCE BY
GUARANTOR OF ALL OR ANY PART OF THE LIABILITIES, INCLUDING ANY RIGHT OR CLAIM
FOR SUBROGATION, CONTRIBUTION, REIMBURSEMENT, EXONERATION, OR INDEMNITY; AND
(H) ANY RIGHTS TO PARTICIPATE IN ANY SECURITY NOW OR LATER HELD BY LANDLORD.

5. Assignment of Guaranty. Landlord may, without notice, but only in connection
with an assignment of the Master Lease and/or the New London Lease, assign this
Guaranty in whole or in part, and no assignment of this Guaranty or assignment
or transfer of the Master Lease or the New London Lease or subletting of the
Premises shall operate to extinguish or diminish the liability of Guarantor
hereunder. Guarantor may not assign this Guaranty or delegate its obligation
hereunder without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole discretion.

6. Primary Liability of Guarantor. The liability of Guarantor under this
Guaranty shall be primary and not secondary and Landlord may, at its option,
proceed directly against Guarantor or any security granted to Landlord without
having to commence any action, or having obtained any judgment against Master
Tenant or New London Tenant (as applicable).

7. Insolvency of Tenant. All of the Liabilities and the obligations of Guarantor
hereunder shall be immediately due and payable by Guarantor, anything contained
herein to the contrary notwithstanding, immediately upon the application for
appointment or appointment of a trustee, receiver, conservator, liquidator,
sequester, custodian, or other similar judicial representative for Master Tenant
or any of Master Tenant’s assets, or New London Tenant or any of New London
Tenant’s assets; the making by Master Tenant or New London Tenant of any
assignment for the benefit of creditors; the commencement of an action by or
against Master Tenant or New London Tenant under any insolvency, bankruptcy,
creditor adjustment or debtor rehabilitation law, state or federal, including
arrangement, composition, liquidation or reorganization laws; the commencement
of levy, execution or attachment proceedings against Master Tenant or any of
Master Tenant’s assets or New London Tenant or any of New London Tenant’s assets
that could reasonably be expected to have a material adverse effect on Master
Tenant’s or New London Tenant’s financial condition, whether or not Landlord has
exercised any option which it may have to require payment in full or
acceleration of payment of the Liabilities from any other person liable for
payment of the Liabilities.

8. Governing Law/Consent to Jurisdiction/Venue. Irrespective of the place of
execution and/or delivery of this Guaranty or the location of the Premises, this
Guaranty shall be governed by and shall be construed in accordance with, the
Applicable Laws of the State or States in which the Premises are located
applicable to agreements entered into without regarding to conflicts of law
principles. Landlord and Guarantor hereby consent and submit to the exclusive
jurisdiction of the state and Federal courts located in the state in which the
Premises are located with respect to any claim or litigation arising hereunder
or any alleged breach of the covenants or provisions contained herein, and
acknowledge that proper venue in any matter so claimed or litigated shall be in
the state and Federal courts located in which the Premises are located;
provided, however, that (1) Landlord shall be permitted, in addition, if
required by Applicable Law in the jurisdiction where the Premises are located,
to bring any action against Guarantor and/or to enforce this Guaranty in the
jurisdiction where the Premises are located and (2) Guarantor shall be
permitted, in addition, if required by Applicable Law in the jurisdiction where
the Premises are located to bring any action against Landlord and/or to enforce
this Guaranty in the jurisdiction where the Premises are located.

9. No Impairment of Obligations. The obligations of Guarantor hereunder shall
not be affected, modified, changed, amended, limited, impaired, released or
discharged, in whole or in part, by reason of: (a) the entry of an order for
relief pursuant to the United States Bankruptcy Code by or against Master
Tenant, New London Tenant, or Guarantor; (b) the modification, change,
amendment, limitation, impairment or release of the liability of Master Tenant,
New London Tenant or their estate in bankruptcy or of any remedy for the
enforcement thereof, resulting from the operation of any present or future
provision of the U.S. Bankruptcy Code, or from the decision of any federal,
state or local court; (c) the proposal or confirmation of a plan of
reorganization concerning Master Tenant, New London Tenant, or Guarantor or by
any rejection of the Master Lease or the New London Lease pursuant to any such
proceeding; (d) except as otherwise provided for in the Master Lease or the New
London Lease, the assignment of any Guarantor’s obligations pursuant to: (i) the
Master Lease, the New London Lease and/or the Operating Subleases; (ii) an order
of court; or (iii) by operation of law.

10. Limitation of Waivers by Landlord. The waiver of any right by Landlord or
its failure to exercise promptly any right shall not be construed as the waiver
of any other right, including the right to exercise the same at any time
thereafter. No waiver or modification of any of the terms or conditions of this
Guaranty shall be binding against Landlord unless such waiver or modification is
in a writing signed by Landlord.

11. Binding Effect. The provisions of this Guaranty shall bind all of the
successors and assigns of Guarantor and shall inure to the benefit of Landlord,
its successors and assigns.

12. Remedies Cumulative. All rights and remedies of Landlord hereunder and under
the Master Lease and the New London Lease are cumulative and may be pursued
simultaneously or in whichever order Landlord shall determine.

13. Terms. Each capitalized term not specifically defined in this Guaranty shall
have the same meaning as is ascribed to it in the Master Lease and/or the New
London Lease. As used herein, and when required by the context, each number
(singular and plural) shall include all numbers, and each gender shall include
all genders; and unless the context otherwise requires, the word “person” or
“party” shall include “individual, corporation, company, firm, partnership or
association.”

14. Multiple Guarantors; Joint and Several Liability. If less than all persons
who were intended to sign this Guaranty do so, the same shall nevertheless be
binding upon those who do sign and if one person shall sign, all plural
references shall be read as singular. If Guarantor consists of more than one
person or entity, the obligations of such persons and entities hereunder shall
be joint and several. A separate action may be brought or prosecuted against any
Guarantor whether the action is brought or prosecuted against any other
Guarantor or Master Tenant, or all, or whether any other Guarantor or Master
Tenant, or all, are joined in the action. Landlord may compromise or settle with
any one or more of Guarantors for such sums, if any, as it may see fit and may
in its discretion release any one or more of Guarantors from any further
liability to Landlord without impairing, affecting or releasing the right of
Landlord to proceed against any one or more of Guarantors not so released.

15. Notices. Any notice or demand given or made under this Guaranty shall be
given or made by mailing the same by certified mail to the party to whom the
notice or demand is given or made at the address of such party set forth in this
Guaranty as may be changed by written notice from time to time.

16. Landlord’s Remedies. Landlord may exercise all of its rights and remedies
hereunder immediately upon the occurrence of a Default beyond all applicable
notice, grace and cure periods expressly stated in the Master Lease, the New
London Lease or this Guaranty.

[Signatures follow on the next page.]

1

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered by its duly authorized officer as of the date first above written.

GUARANTOR:

      LTC CONSULTING, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

      CONGRESS STREET PARTNERS, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

      PHARR COURT ASSOCIATES, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

      IRVING PLACE ASSOCIATES, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

      HAMILTON MILL ASSOCIATES, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

[Signatures continue on the following page.]

2

      FACILITY INVESTMENTS, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

      SOUTH PARKWAY ASSOCIATES, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

WELLINGTON HEALTHCARE PROPERTIES, L.P.

By: /s/ James J. Andrews
Name: James J. Andrews
Title: President


      RIVERSIDE HEALTHCARE, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

      ENGLAND ASSOCIATES, L.P.

By:
  /s/ James J. Andrews
 
   



    Name: James J. Andrews
Title: President

SCHEDULE “A-1”

Facility Name: Rockdale Healthcare Center

Facility Address: 1510 Renaissance Drive, Conyers, Georgia

Legal Description:

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 327 of the 16th
Land District, Rockdale County, City of Conyers, Georgia, containing 5.038 acres
and being more particularly described as follows:

TO FIND THE TRUE POINT OF BEGINNING, begin at a point formed by the intersection
of the northeasterly 100 foot right-of-way of Sigman Road, and the northwesterly
50 foot right-of-way of Renaissance Drive; thence proceeding N 47°-09’-43” E
along the right-of-way of Renaissance Drive, a distance of 936.30 feet to a
point; thence along a curve to the left an arc distance of 21.22 feet and a
radius of 20 feet to a point, said arc being subtended by a chord of N
16°-46’-17” E, 20.24 feet; thence N 13°-37’-09” W, a distance of 60.74 feet to a
point; thence N 47°-09’-43 E, a distance of 19.38 feet to a chisled hole in a
catch basin lid, the TRUE POINT OF BEGINNING;

THENCE North 63 degrees 17 minutes 49 seconds West for a distance of 407.99 feet
to a 1/2” iron pin found,
THENCE North 14 degrees 50 minutes 59 seconds East for a distance of 20.00 feet
to a 3/4” crimp top pin found,
THENCE North 14 degrees 50 minutes 59 seconds East for a distance of 324.88 feet
to a 1/2” re-bar found,
THENCE North 08 degrees 12 minutes 01 seconds East for a distance of 20.00 feet
to a 1/2” re-bar found,
THENCE South 81 degrees 42 minutes 06 seconds East for a distance of 17.00 feet
to a 1/2” iron pin set,
THENCE North 19 degrees 40 minutes 14 seconds East for a distance of 138.10 feet
to a 1” solid pin found,
THENCE South 70 degrees 52 minutes 45 seconds East for a distance of 399.39 feet
to a 1/2” iron pin set,
THENCE South 16 degrees 33 minutes 39 seconds West for a distance of 507.63 feet
to a 1/2” re-bar set,
THENCE South 16 degrees 33 minutes 39 seconds West for a distance of 36.88 feet
to a mag nail set,
THENCE South 47 degrees 09 minutes 43 seconds West for a distance of 16.66 feet
to a chisled hole in a catch basin lid, the TRUE POINT OF BEGINNING.

3

SCHEDULE “A-2”

Facility Name: Sea Breeze Health Care Center

Facility Address: 550 Congress Street, Mobile, AL

Legal Description:

Beginning at an iron marker at the northwest intersection of Congress Street and
Martin Luther King, Jr. Avenue, said point also being the southeast corner of
Lot 3, Block 26-D, Third Unit, Water Street Area, Urban Renewal Project, Alabama
R-34 Subdivision, as per plat recorded in Map Book 19, Page 134 of the Probate
Records of Mobile County, Alabama; run thence South 67 degrees 19 minutes 47
seconds West along the north right-of-way line of Congress Street 366.27 feet to
the point of a curve to the right, said curve having a delta angle of 90 degrees
03 minutes 53 seconds, radius of 20.0 feet, tangent of 20.02 feet; thence run
along arc of said curve 31.44 feet to the point of tangent thereof; thence North
22 degrees 36 minutes 20 seconds West along easterly right-of-way line of Warren
Street 276.42 feet to the point of a curve to the right, said curve having a
delta angle of 90 degrees 21 minutes 49 seconds, radius of 25.0 feet, tangent of
25.16 feet; thence along arc of said curve 39.43 feet to the point of tangent
thereof; thence North 67 degrees 45 minutes 29 seconds East 25.06 feet to the
point of a curve to the right, said curve having a delta angle of 44 degrees 11
minutes 02 seconds, radius of 25.0 feet, tangent of 10.15 feet; thence along arc
of said curve 19.28 feet to the point of tangent thereof; thence South 68
degrees 03 minutes 29 seconds East along southwest right-of-way line of Martin
Luther King, Jr. Avenue, 140.21 feet to the point of a curve to the right, said
curve having a delta angle of 56 degrees 37 minutes 58 seconds, radius of 25.0
feet, tangent of 13.47 feet; thence along arc of said curve 24.71 feet to the
point of tangent thereof, said point also being the point of a curve to the
left, said curve having a radius of 75.0 feet from center-line of Martin Luther
King, Jr. Avenue; thence along arc of said curve 161.08 feet to a point; thence
South 68 degrees 03 minutes 29 seconds East along southwest right-of-way line of
Martin Luther King, Jr. Avenue 154.69 feet to the POINT OF BEGINNING.

4

SCHEDULE “A-3”

Facility Name: Nurse Care of Buckhead

Facility Address: 2920 Pharr Court South, Atlanta, GA

Legal Description:

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 100 of the 17th
District, Fulton County, Georgia and being more particularly described as
follows:

To reach the POINT OF BEGINNING commence at a point formed by the westerly
right-of-way of Pharr Court South (50’ R/W) and the southerly right-of-way of
Pharr Road (50’ R/W) and proceed in a southwesterly direction along the westerly
right-of-way of Pharr Court South (50’ R/W) the following courses and distances:
1) South 05°41’26” West a distance of 40.54 feet to a point; 2) thence 83.51
feet along the arc of a curve to the right, said curve having a radius of 265.00
feet and being subtended by a chord of South 14°43’08” West, 83.17 feet to a
point; 3) thence South 23°44’50” West a distance of 135.80 feet to a point; 4)
thence 155.00 feet along the arc of a curve to the left, said curve having a
radius of 442.00 feet and being subtended by a chord of South 13°42’04” West,
154.21 feet to a point; 5) thence South 03°39’18” West a distance of 25.15 feet
to the POINT OF BEGINNING; from the POINT OF BEGINNING thus established,
continue in a southwesterly direction along the westerly right-of-way of Pharr
Court South the following courses and distances: 1) South 03°39’18” West a
distance of 47.40 feet to a point; 2) thence 131.68 feet along the arc of a
curve to the right, said curve having a radius of 350.00 feet and being
subtended by a chord of South 14°26’01” West, 130.91 feet to a point; 3) thence
South 25°12’44” West a distance of 90.45 feet to a point; thence departing said
right-of-way of Pharr Court South and run North 64°37’09” West a distance of
298.19 feet to a point; thence North 25°22’51” East a distance of 209.25 feet to
an iron pin found (1/2” re-bar); thence North 66°58’00” East a distance of
186.32 feet to a concrete monument found; thence South 31°37’30” East a distance
of 157.20 feet to a point on the westerly right-of-way of Pharr Court South and
the POINT OF BEGINNING; said property containing 1.91557 acres or 83,442 square
feet.

5

SCHEDULE “A-4”

Facility Name: Nursecare Nursing & Rehab Center (also referred to as Nurse Care
of Shreveport)

Facility Address: 1736 Irving Place, Shreveport, LA

Legal Description:

Lot 1, Texarkana Annex, Unit No. 2, a subdivision of the City of Shreveport,
Caddo Parish, Louisiana, as per plat thereof recorded in Book 7000, page 75 of
the Conveyance Records of Caddo Parish, Louisiana.

6

SCHEDULE “A-5”

Facility Name: Bell Minor Home

Facility Address: 2200 Old Hamilton Place, N.E., Gainesville, GA

Legal Description:

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN GMD DISTRICT 411, CITY OF
GAINESVILLE, HALL COUNTY, GEORGIA, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

BEGINNING AT A NAIL FOUND ON THE EASTERLY RIGHT OF WAY OF OLD HAMILTON PLACE
(HAVING A 50 FOOT RIGHT OF WAY WIDTH) LOCATED A DISTANCE OF 202.81 FEET AS
MEASURED ALONG SAID RIGHT OF WAY FROM THE INTERSECTION WITH THE NORTHERLY RIGHT
OF WAY OF CORNELIA HIGHWAY; THENCE FROM SAID POINT OF BEGINNING AS THUS
ESTABLISHED FOLLOWING A COUNTERCLOCKWISE CURVE WITH AN ARC DISTANCE OF 26.13
FEET, HAVING A RADIUS OF 793.37 FEET, SUBTENDED BY A CHORD BEARING AND DISTANCE
OF NORTH 55 DEGREES 06 MINUTES 59 SECONDS WEST, 26.13 FEET TO A POINT; THENCE
NORTH 56 DEGREES 03 MINUTES 36 SECONDS WEST, A DISTANCE OF 140.43 FEET TO A
POINT; THENCE FOLLOWING A CLOCKWISE CURVE WITH AN ARC DISTANCE OF 266.18 FEET,
HAVING A RADIUS OF 325.08 FEET, SUBTENDED BY A CHORD BEARING AND DISTANCE OF
NORTH 32 DEGREES 36 MINUTES 08 SECONDS WEST, 258.81 FEET TO A POINT; THENCE
NORTH 09 DEGREES 08 MINUTES 40 SECONDS WEST, A DISTANCE OF 74.90 FEET TO A
POINT; THENCE FOLLOWING A CLOCKWISE CURVE WITH AN ARC DISTANCE OF 196.08 FEET,
HAVING A RADIUS OF 125.08 FEET, SUBTENDED BY A CHORD BEARING AND DISTANCE OF
NORTH 35 DEGREES 45 MINUTES 55 SECONDS EAST, 176.61 FEET TO A POINT; THENCE
NORTH 80 DEGREES 40 MINUTES 30 SECONDS EAST, A DISTANCE OF 240.49 FEET TO A 1/2
INCH REBAR FOUND; THENCE SOUTH 86 DEGREES 34 MINUTES 10 SECONDS EAST, A DISTANCE
OF 51.95 FEET TO A 1/2 INCH REBAR FOUND; THENCE NORTH 78 DEGREES 21 MINUTES 11
SECONDS EAST, A DISTANCE OF 78.02 FEET TO A 1/2 INCH REBAR FOUND; THENCE SOUTH
09 DEGREES 09 MINUTES 40 SECONDS EAST, A DISTANCE OF 508.69 FEET TO A 1/2 INCH
REBAR FOUND; THENCE SOUTH 80 DEGREES 50 MINUTES 20 SECONDS WEST, A DISTANCE OF
233.85 FEET TO A 1/2 INCH REBAR FOUND; THENCE SOUTH 35 DEGREES 59 MINUTES 39
SECONDS WEST, A DISTANCE OF 50.43 FEET TO A NAIL FOUND ON THE EASTERLY RIGHT OF
WAY OF OLD HAMILTON PLACE BEING THE POINT OF BEGINNING.

7

SCHEDULE “A-6”

Facility Name: Westminster Commons

Facility Address: 560 St. Charles Avenue NE, Atlanta, GA

Legal Description:

All that tract or parcel of land lying and being in Land Lot 48 of the 14th
District of Fulton County, Georgia, and being more particularly described as
follows:

Beginning at a 1/2 inch rebar set on the northerly right-of-way of St. Charles
Avenue (50’ R/W) said 1/2 inch rebar set being 575.00 feet from its intersection
with the easterly right-of-way of Monroe Drive (f/k/a Boulevard); thence
departing said right-of-way North 00 degrees 15 minutes 09 seconds East a
distance of 200.16 feet to a 1/2 inch rebar set on the southerly side of St.
Charles Way; thence along said southerly side of St. Charles Way South 89
degrees 53 minutes 22 seconds East a distance of 100.00 feet to a nail found;
thence departing said St. Charles Way South 00 degrees 15 minutes 10 seconds
West a distance of 199.88 feet to a 1 inch pipe found on said right-of-way of
St. Charles Avenue; thence along said right-of-way South 89 degrees 57 minutes
14 seconds West a distance of 100.00 feet to said 1/2 inch rebar set on the
POINT OF BEGINNING.

8

SCHEDULE “A-7”

Facility Name: Parkway Health and Rehabilitation Center

Facility Address: 200 South Parkway West, Memphis, TN

Legal Description:

The Tennessee Property Associates, LLC property as recorded in Instrument Number
05016884 in the Shelby County Register’s Office being Lots 1, 2, 3 and 4, Block
3 in the Kansas Street Urban Renewal Area Project No. Tennessee A-11-2 and being
more particularly described as follows:

BEGINNING at a found chisel mark being a point of curvature in the east line of
Louisiana Street (68 R.O.W.) being 25.19 feet southwardly at the tangent
intersection of the east line of Louisiana Street and the south line of Rowe
Avenue (50’ R.O.W.); thence eastwardly along a curve to the right having a
radius of 25.00 feet, a central angle of 90 degrees 26 minutes 35 seconds, a
chord bearing of North 48 degrees 38 minutes 40 seconds East, a chord distance
of 35.49 feet, a distance along its arc of 39.46 feet to a found iron pin being
a point of tangency in the south line of Rowe Avenue (50 R.O.W.); thence South
86 degrees 08 minutes 03 seconds East along said south line a distance of 127.75
feet to a found iron pin being a point of curvature; thence southwardly along a
curve to the right having a radius of 25.00 feet, a central angle of 89 degrees
23 minutes 25 seconds, a chord bearing of South 41 degrees 26 minutes 20 seconds
East, a chord distance of 35.17 feet, a distance along its arc of 39.00 feet to
a found iron pin being a point of tangency in the west line of Fairview Street
(50’ R.O.W.); thence South 03 degrees 15 minutes 22 seconds West along said west
line a distance of 372.54 feet to a point of curvature; thence eastwardly along
a curve to the left having a radius of 100.00 feet, a central angle of 89
degrees 23 minutes 19 seconds, a chord bearing of South 41 degrees 26 minutes 18
seconds East, a chord distance of 140.66 feet, a distance along its arc of
156.01 feet to a point of tangency in the south line of Goodloe Avenue; thence
South 86 degrees 07 minutes 57 seconds East along said south line a distance of
165.44 feet to a found iron pin being the northwest corner of the Memphis
Housing Authority property (deed reference not available); thence South 03
degrees 20 minutes 25 seconds West along the west line of the Memphis Housing
Authority property and the west line of the City of Memphis property (deed
reference not available) a distance of 200.02 feet to a set chisel mark in the
north line of the South Parkway West (100’ R.OW.); thence North 86 degrees 06
minutes 46 seconds West along said north line a distance of 414.03 feet to a
point of curvature; thence northwardly along a curve to the right having a
radius of 30.00 feet, a central angle of 89 degrees 32 minutes 08 seconds, a
chord bearing of North 41 degrees 20 minutes 42 seconds West, a chord distance
of 42.25 feet, a distance along its arc of 46.88 feet to a point of tangency in
the east line of said Louisiana Street; thence North 03 degrees 25 minutes 22
seconds East along said east line a distance of 641.11 feet to the POINT OF
BEGINNING.

Being the same property conveyed by Deed of record at Instrument No. GM 0706, in
the Register’s Office of Shelby County, Tennessee.

9

SCHEDULE “A-8”

Facility Name: Millington Healthcare Center

Facility Address: 5081 Easley Street

Legal Description:

Land in the City of Millington, Shelby County, Tennessee, being Lot 2, Final
Plan, Wesley of Millington Subdivision, as shown on the plat of record in Plat
Book 134, Page 73, Register’s Office of Shelby County, Tennessee, to which
reference is made for a more particular description.

Together with an easement for vehicular and pedestrian ingress and egress
created by the Ingress-Egress Easement Agreement of record in Instrument
No. CZ-0434, said Register’s Office. (Appurtenant Easement No. 1)

Together with an easement for ingress and egress created by the Easement of
record in Instrument No. K4-7441, said Register’s Office. (Appurtenant Easement
No. 2)

Together with the ingress and egress easement created by and delineated on the
Plan of Wesley of Millington Subdivision of record in Plat Book 134, Page 73,
said Register’s Office. (Appurtenant Easement No. 3)

Being the same property conveyed to West Point Road Associates, L.P., formerly
West Point Road Associates, LLC, by deed from Easley Place, Inc. of record in
Instrument No. 07109985, Register’s Office of Shelby County, Tennessee.

10

SCHEDULE “A-9”

Facility Name: Riverside Health Care Center

Facility Address: 5100 West Street

Legal Description:

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 267 of the 9th
District of Newton County, Georgia, City of Covington, as shown and delineated
on that Survey for SouthTrust Bank of Alabama, National Association and First
American Title Insurance Company and Walnut Street Investors, Inc. prepared by
Tommy M. Donaldson, Jr., Georgia Registered Land Surveyor No. 1617 of Tribble &
Richardson, Inc., dated March 28, 1988, filed April 5, 1988, recorded in Plat
Book 22, Page 125, Newton County, Georgia Records; and being more particularly
described as follows:

BEGINNING at the intersection of the easterly right-of-way line of West Street
(50 foot right-of-way) and the northerly right-of-way line of Herring Street (40
foot right-of-way) and running along said easterly right-of-way line of West
Street, N 00° 57’32” E, 580.70 feet to a rebar found on the southerly
right-of-way line of Echols Street (40 foot right-of-way); thence leaving the
easterly right-of-way line of West Street and running along the southerly
right-of-way line of Echols Street, S 88° 57’59” E, 240.75 feet to a rebar
found; thence leaving the southerly right-of-way line of Echols Street and
running S 02° 39’07” E, 282.00 feet to a rebar found; thence running S 88°
54’28” E, 39.98 feet to a rebar found; thence running S 10° 29’55” E, 351.03
feet to a rebar found on the northerly right-of-way line of Herring Street (40
foot right-of-way); thence running along the northerly right-of-way line of
Herring Street N 83° 44’57” W, 105.52 feet to a point; thence running N 81°
46’30” W, 99.50 feet to a point; thence running N 81° 07’10” W, 165.98 feet to a
point located on the easterly right-of-way line of West Street and the POINT OF
BEGINNING.

11

SCHEDULE “A-10”

Facility Name: New London Health Center

Facility Address: 2020 McGee Road, Snellville, Georgia

Legal Description:

All that tract or parcel of land lying and being in Land Lot 8 of the 5th
District, City of Snellville, Gwinnett County, Georgia, and being more
particularly described as follows:

To find the POINT OF BEGINNING commence at an iron pin placed (1/2” re-bar at
the base of a bent ? re-bar) at the intersection formed by the Southeasterly
right-of-way line of Manor Court (50’R/W) with the Northeasterly right-of-way
line of McGee Road (80’R/W) and proceed in a Southeasterly direction along the
Northeasterly right-of-way line of McGee Road (80’R/W), South 63°28’47” East for
a distance of 402.47 feet to an iron pin found (?” re-bar) and the POINT OF
BEGINNING:

From the POINT OF BEGINNING thus established, depart said Northeasterly
right-of-way line of McGee Road (80’R/W) and proceed North 62°14’45” East a
distance of 184.80 feet to an iron pin placed (1/2” re-bar); thence North
28°35’54” West for a distance of 210.20 feet to an iron pin placed (1/2”
re-bar); thence North 62°37’38” East for a distance of 1192.00 feet to an iron
pin found (1-?” x 3/4” steel rod); thence South 30°07’52” East for a distance of
153.21 feet to an iron pin found (?” re-bar); thence South 50°57’47” West for a
distance of 1250.24 feet to an iron pin placed (1/2” re-bar) on the
Northeasterly right-of-way line of McGee Road (80’R/W), thence in a
Northwesterly direction along the Northeasterly right-of-way line of McGee Road
(80’R/W), North 65°58’53” West for a distance of 248.80 feet to an iron pin
found (?” re-bar) and the POINT OF BEGINNING. Said tract or parcel containing
8.05777 acres or 350,997 square feet.

12